Case: 3:18-mj-00752-SLO Doc #: 1 Filed: 11/16/18 Page: 1 of 38 PAGEID #: 1

AO 106 (Rev. 04/10) Application for a Search Warrant

 

 

 

UNITED STATES DISTRICT COURT

for the

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

SAMSUNG MODEL SM-G900A CELLULAR
TELEPHONE WITH IMEI 354691065114215
LOCATED AT FBI OFFICE, CENTERVILLE, OH

APPLICATION FOR A SEARCH WARRANT -B¢ =

>

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person oF describe the ce -

Case No. 8 Asm S24 "

MER TIARL SE CVs

Ar eA 1's dew BF Zt

5 PSE ae:

 

property to be searched and give its location): wave
Oy Ardell)
SEE ATTACHMENT A i gg ER
located inthe ___ Southern District of Ohio , there is now concealed (identify she 35),
person or describe the property to be seized): . a ae
SEE ATTACHMENT B oe

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
m evidence of a crime;
contraband, fruits of crime, or other items illegally possessed;
property designed for use, intended for use, or used in committing a crime;

Ca person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
18 USC § 2339B Attempt to Provide Material Support and Resources to a Foreign Terrorist

Organization

The application is based on these facts:
See Attached Affidavit

wm Continued on the attached sheet.

O Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth one attached sheet.

=

 

 

 

 

= ant’s signature
Patrick Gragan, Special Agent, FBI
Printed ti namie and we
Sworn to before me and signed in my presence. (ew : .¢ i \
Date: (/- / _ awn | LB \
Judge’ Ss signature
City and state: Hon. Sharon L. ‘Ovington, U.S. Mag po Judge

 

 

Reinted name, gd, ile.

 
Case: 3:18-mj-00752-SLO Doc #: 1 Filed: 11/16/18 Page: 2 of 38 PAGEID #: 2

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

IN THE MATTER OF THE SEARCH OF

SAMSUNG MODEL SM-G900A

CELLULAR TELEPHONE WITH IMEI Case No.
354691065114215, LOCATED AT FBI

OFFICE, CENTERVILLE, OHIO

 

 

AFFIDAVIT IN SUPPORT OF AN
APPLICATION UNDER RULE 41 FOR A
WARRANT TO SEARCH AND SEIZE

I, Patrick Gragan, being first duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

1. I make this affidavit in support of an application under Rule 41 of the Federal
Rules of Criminal Procedure for a search warrant authorizing the examination of property—an
electronic device, namely a cellular phone—which is currently in law enforcement possession,
and which is described in Attachment A, and the extraction from that property of electronically
stored information described in Attachment B.

2. [am a Special Agent with the Federal Bureau of Investigation (“FBI”), Cincinnati
Division. I have been employed as a Special Agent with the FBI since May 2016. I have
received training in national-security investigations and criminal investigations, and I have
conducted investigations related to international terrorism, domestic terrorism, white-collar
crimes, drug trafficking, public corruption, and violent crimes. As part of these investigations, I
have participated in physical surveillance and records analysis, worked with informants,
conducted interviews, served court orders and subpoenas, and executed search warrants.

3; This affidavit is intended to show only that there is sufficient probable cause for

the requested warrant and does not set forth all of my knowledge about this matter.
Case: 3:18-mj-00752-SLO Doc #: 1 Filed: 11/16/18 Page: 3 of 38 PAGEID #: 3

IDENTIFICATION OF THE DEVICE TO BE EXAMINED

4. The property to be searched is a Samsung Model SM-G900A cellular telephone,
with International Mobile Equipment Identity (IMEI) 3546910651 14215, hereinafter the
“Device.” The Device is currently located at the Evidence Control Room of the Dayton Resident
Agency of the FBI, located in Centerville, Ohio, which is within the Southern District of Ohio.

5. The applied-for warrant would authorize the forensic examination of the Device
for the purpose of identifying electronically stored data particularly described in Attachment B.

PROBABLE CAUSE

6. Title 18, United States Code, Section 2339B prohibits, in pertinent part, a person
from knowingly providing “material support or resources to a foreign terrorist organization,” or
attempting or conspiring to do the same.

Te The term “material support or resources” means any “property, tangible or
intangible, or service, including currency or monetary instruments or financial securities,
financial services, lodging, training, expert advice or assistance, safehouses, false documentation
or identification, communications equipment, facilities, weapons, lethal substances, explosives,
personnel ..., and transportation, except medicine or religious materials.” 18 U.S.C. Section
2339A(b)(1) and Section 2339B(g)(4).

8. On or about October 15, 2004, the United States Secretary of State designated al-
Qa’ ida in Irag (“AQT”), then known as Jam’at al Tawhid wa’al-Jihad, as a Foreign Terrorist
Organization (“FTO”) under Section 219 of the Immigration and Nationality Act and as a
Specially Designated Global Terrorist entity under section 1(b) of Executive Order 13224.

G: On or about May 15, 2014, the Secretary of State amended the designation of AQI

as an FTO under Section 219 of the Immigration and Nationality Act and as a Specially

z
Case: 3:18-mj-00752-SLO Doc #: 1 Filed: 11/16/18 Page: 4 of 38 PAGEID #: 4

Designated Global Terrorist entity under section 1(b) of Executive Order 13224 to add the alias
Islamic State of Iraq and the Levant (“ISIL”) as its primary name. The Secretary also added the

3

following aliases to the FTO listing: the Islamic State of Iraq and al-Sham (“ISIS”—which is
how the FTO will be referenced herein), the Islamic State of Iraq and Syria, ad-Dawla al-
Islamiyya fi al-‘Iraq wa-sh-Sham, Daesh, Dawla al Islamiya, and Al-Furqan Establishment for
Media Production. On September 21, 2015, the Secretary added the following aliases to the FTO
listing: Islamic State, ISIL, and ISIS. To date, ISIS remains a designated FTO.

10. On December 31, 2015, the United States Secretary of State designated [SIL
Khorasan as an FTO under Section 219 of the Immigration and Nationality Act and as a
Specially Designated Global Terrorist under section 1(b) of Executive Order 13224. The
Secretary of State also listed the following aliases for ISIL Khorasan: Islamic State’s Khorasan
Province, ISIS Wilayat Khorasan, ISIL’s South Asian Branch, and South Asian Chapter of ISIL
(collectively “ISIS Wilayat Khorasan”). To date, ISIL Khorasan remains a designated FTO.!

11. On March 28, 2014, the United States Secretary of State designated Ansar Bayt
al-Maqdis (“ABM”) as an FTO. According to the Department of State, in November 2014,

ABM officially declared allegiance to Abu Bakr al-Baghdadi, who is the self-proclaimed leader

of the ISIS. On September 22, 2015, the Department of State amended ABM’s designation to

 

' According to the Department of State, ISIS Wilayat Khorasan announced its formation on January 10,
2015. The group is based in the Afghanistan/Pakistan region and is composed primarily of former
members of Tehrik-e Taliban Pakistan and the Afghan Taliban. The senior leadership of ISIS Wilayat
Khorasan has pledged allegiance to Abu Bakr al-Baghdadi, the leader of ISIL. This pledge was accepted
in late January 2015 and since then ISIS Wilayat Khorasan has carried out suicide bombings, small arms
attacks and kidnappings in eastern Afghanistan against civilians and Afghan National Security and
Defense Forces, and claimed responsibility for May 2015 attacks on civilians in Karachi, Pakistan.
Case: 3:18-mj-00752-SLO Doc #: 1 Filed: 11/16/18 Page: 5 of 38 PAGEID #5

add ISIL Sinai Province as the primary name of the Islamic State affiliate located in Egypt’s
Sinai Peninsula, and the designation includes “Wilayat Sinai” as a known alias for ABM
(collectively “Wilayat Sinai”).?

12, Naser Almadaoji (Almadaoji) is a 19-year-old individual who was born in Iraq
and is a naturalized U.S. citizen. Almadaoji resides in Beavercreek, Ohio, within the Southern
District of Ohio.

I. Almadaoji travelled to Egypt and Jordan in February 2018.

13. Between approximately February 16, 2018, and February 24, 2018, Almadaoji
traveled to Egypt and Jordan.

14. On or about February 24, 2018, United States Customs and Border Protection
(“CBP”) interviewed Almadagji upon his re-entry into the United States. During the interview
with CBP, Almadaoji claimed to have traveled by himself to Jordan and Egypt and returned
after a taxi driver stole his backpack and $3000. Almadaoji claimed that he reported the
incident to the U.S. Embassy located in Jordan.

15. When talking with CBP, Almadaoji referenced U.S. airstrikes that killed
Muslims and stated the United States needed to leave the Middle East. Almadaoji further stated
he thought about joining the Peshmergan military in northern Iraq because it was the “real
force[ ] in Iraq to stop ISIS, not U.S.” Almadaoji stated ISIS was “bad for killing other

Muslims,” but most Muslims killed by ISIS were “Shiites,” and “Shiites were their [Sunnis]

 

* Wilayat Sinai rose to prominence in 2011 following the uprisings in Egypt. It is responsible for attacks
against the Israeli and Egyptian governments and against tourists in Egypt. In November 2014, Wilayat
Sinai officially declared allegiance to ISIS.
Case: 3:18-mj-00752-SLO Doc #: 1 Filed: 11/16/18 Page: 6 of 38 PAGEID #: 6

natural adversaries.” Almadaoji explained Shiites “didn’t follow true Islam” and the people of
Iraq were no freer now than before ISIS invaded Iraq.

16. During the interview, CBP observed four shemagh-style head wraps in
Almadaoji’s bag. When CBP asked about the shemaghs, Almadaoji responded he liked the way
they looked on “‘fighters.’” Almadaoji was asked if he had seen any fighters while overseas, and
Almadaoji answered, “no not really,” but stated he observed “fighters” wearing shemaghs
online.*

Vi CBP reported that, during the interview, Almadaoji had on his person a Samsung
Galaxy cellular phone with IMEI 354691065114215 (the Device). A manual examination of the
phone was conducted after Almadaoji voluntarily unlocked and placed the Device in airplane
mode.

II. Almadaoji communicated online with individuals he believed to be working for
ISIS.4

18. On or about August 15, 2018, Almadaoji used an online messaging application to
communicate with an FBI Confidential Human Source who was posing as an ISIS supporter
(“CHS Persona #1”).° Almadaoji told CHS Persona #1 that he was fluent in Arabic and English,

and Almadaoji offered to help CHS Persona #1, stating “I don’t have much computer skills but

 

7 While Almadaoji did not admit to CBP that he intended to join Wilayat Sinai, he later represented to an
FBI confidential human source that he tried to join the terrorist organization during his travels to Jordan
and Egypt. And Almadaoji offered to provide advice and guidance online about how to travel overseas
and avoid detection, or suspicion, from law-enforcement officers. See below at paragraphs 32-33.

4 During the course of the investigation, Almadaoji communicated with one online covert employee, one
undercover employee, and multiple confidential human source personas. This affidavit does not address
each of the employees/personas, nor does it reference each communication relating to Almadaoji.

> CHS Persona #1 posted a video depicting ISIS combat operations in Syria, and Almadaoji stated
“A lhamdulallah,” which I understand to mean ‘‘Praise be to the Lord.”

5
Case: 3:18-mj-00752-SLO Doc #: 1 Filed: 11/16/18 Page: 7 of 38 PAGEID #: 7

if you guys ever need something in English or Arabic, let me know. I speak both languages
fluently.”

19. On August 16, 2018, Almadaoji told CHS Persona #1 that he was not interested
in college because he was “not planning to stay in this land much longer.” CHS Persona #1
asked Almadaoji if he was intending hijra,° and Almadaoji responded, “Yes akhi but I make dua
and take every heed there is and Allah Subhanahu wa Ta’ala will find a way for His sincere
servants.”’ CHS Persona #1 offered to put Almadaoji in contact with a British individual in Iraq
who “has helped an old friend of me get to khurassan.’””® In response, Almadaoji stated,
“anything you have is great.”

20. On August 16, 2018, Almadaoji initiated conversation with the individual he
understood to be the Iraq-based British contact referenced above (“CHS Persona #2”). During
the conversation, Almadaoji told CHS Persona #2 that he recently met CHS Persona #1 on the
messaging application and discussed hijra with CHS Persona #1. Almadaoji told CHS Persona
#2 that he was not ready for hijra, but he was trying to assist a brother in Egypt. To that end,
Almadaoji stated, “I know wilayat Sinai is not possible at the moment” and inquired “is there a

way to Libya or anywhere near egypt.”

 

6 Based on my training and experience, and information from other agents, I know that “Hijra” or
“Hijrah” is a term used to refer to traveling to territory controlled by the Islamic State.

7 Based on my training and experience, “akhi” in this context means “brother” and “Allah Subhanahu wa
Ta’ala” means “the most glorified, the most high.”

8 Based on my training and experience, and information from other agents, I know that “khurassan,” also
spelled “Khorasan,” or “Khurasan,” refers to ISIS affiliates in Afghanistan.
Case: 3:18-mj-00752-SLO Doc #: 1 Filed: 11/16/18 Page: 8 of 38 PAGEID #: 8

Zl. When CHS Persona #2 inquired why Almadaoji was not ready for hijra,
Almadaoji stated, “Right now my problem is money.” Almadaoji stated: “I want sham but
that’s not possible currently but maybe a few months from now when I’m ready.”? When CHS
Persona #2 asked Almadaoji who he supported, Almadaoji refused to identify the group by
name, stating: “Lol who goes by wilayat” and “I just don’t like to formally say it just in case the
authorities here get their hands on these conversations.” When CHS Persona #2 said he has
“spoken to brothers who think ’m AQ” (referring to Al-Qaeda), Almadaoji responded, “Lol no
not those guys.”

Zbe CHS Persona #2 asked Almadaoji why he wanted to make hijra and suggested
that “[m]any brothers will say that you are in the best place for jihad.” Almadaoji responded by
saying “I don’t like where this is going . . . we'll stick to hijrah for now.” CHS Persona #2
stated, “I am not trying to push you towards anything I have no way of helping you with
something in your own country.” Almadaoji stated: “I know this akhi but once there us hijra
then there will jihad in the land of hijra. I don’t like to keep traces back to me that’s why I’m not
saying somethings by name just incase I end up messaging the wrong person without knowing.”

23. Between approximately August 18, 2018, and August 20, 2018, Almadaoji
continued communicating with CHS Persona #2. On August 19, 2018, CHS Persona #2 offered
to connect Almadaoji with “American brothers who have gone back” and who “often help

brothers out.” Almadaoji responded, “That'll be great akhi ask around and let me know” and

 

° Based on my training and experience, and information from other agents, I know that “Sham” refers to
the Levant, a geographic area including portions of Syria, Lebanon, Palestine, and Jordan. I also know
that “Sham” commonly is used when referring to the portions of Syria where ISIS operates.
Case: 3:18-mj-00752-SLO Doc #: 1 Filed: 11/16/18 Page: 9 of 38 PAGEID #: 9

“Tell them north east us.” When Almadaoji inquired “why did they go back exactly,” CHS
Persona #2 stated “Can’t say... your only allowed to leave if the emir has something for you to
do. Let’s say that they have projects wherever they are.” Almadaoji responded, “Oh I see. I
didn’t mean to ask it that way.”

24, On or about August 20, 2018, Almadaoji told CHS Persona #2 that he had “been
to egypt once and met” an Egyptian associate there. Almadaoji stated: “I don’t wanna say here
why I was in egypt but him and I planned something and it didn’t work at well.” CHS Persona
#2 inquired, “Ahh how you know wilaya Sinai is hard to reach?” Almadaoji replied “Yea
unfortunately I had to learn the hard way despite the fact I was talking to a brother and he told
me that himself.” When asked by CHS Persona #2 if the brother had tricked him, Almadaoji
stated, ““No akhi the brother warned me it was difficult to reach Sinai, I don’t know if he was in
the lands of Dawlah or just a munasir but no I didn’t end up in prison either.”!°

25. CHS Persona #2 asked for Almadaoji’s thoughts on “assisting with some projects
in your own country.” After CHS Persona #2 clarified that he was talking about the United
States, Almadaoji stated it was a “big ask” and asked CHS Persona #2 to “shed a little light on
the type of projects.”” CHS Persona #2 replied: “I ask only if you would be willing or interested

to contribute if hijra is not possible.” Almadaoji replied: “Of course I’m always willing.”

il. Almadaoji pledged allegiance to ISIS and Abu Bakr Al-Baghdadi, and he
discussed his desire to cause a conflict in the United States.

26. On or about August 22, 2018, Almadaoji continued communicating with CHS

Persona #2, who said to Almadaoji, “I told some of the brothers here about you, they were very

 

'© Dawla and Dawlah are terms associated with, and commonly used to refer to, ISIS.
Case: 3:18-mj-00752-SLO Doc #: 1 Filed: 11/16/18 Page: 10 of 38 PAGEID #: 10

impressed and want you to send a bayyah, two of our local leaders agreed to send you a video
to.”!! Almadaoji stated: “In shaa Allah we will then proceed forward with it” and “But since our
talk about projects in the west I did a lot of thinking and I imagined a scenario of the collapse of
the US as a nation. ... They have alot of weak spots 2 really weak spots that would ignite the
deadliest civil war on earth if the right spots are poked.” Almadaoji explained a proposal to start
a conflict between the United States Government and anti-government militias.

27. When describing his proposed plot to start a conflict, Almadaoji explained how
“federal buildings” were “more sensitive for the militias to hit than police stations and military
bases.” Almadaoji stated, “With a coordinated attack such as car bombings parked next to fed
buildings with all the previous build we talked about. ... And there you have the US on its
knees.” Almadaoji continued, “It may take the person a long time to pull something off but it’s
long term... . This will divide the nation as a whole, including government, military and law
enforcement.”

28. On or about August 24, 2018, Almadaoji told CHS Persona #2: “After thinking
about it for sometime, these projects need secrecy, and lots of it. So there can’t be any physical
evidence that leads it back to the I.S. [the Islamic State: IBIS |.”

29, On August 25, 2018, Almadaoji told CHS Persona #2: “Although I did not get
the project done. In shaa Allah expect a video coming soon today.” Almadaoji asked CHS
Persona #2 whether he should send the video via messaging application, stating “Let me know as
soon as possible akhi, I’m about to go shoot the video soon.” Almadaoji explained he would

send the video on the following day.

 

1! Based on my training and experience, and information from other agents, I know that bayyah, bayyat,
and bayat, are Arabic terms that mean pledge, or oath, of allegiance to a leader.

o
Case: 3:18-mj-00752-SLO Doc #: 1 Filed: 11/16/18 Page: 11 of 38 PAGEID #: 11

30. On or about August 26, 2018, Almadaoji told CHS Persona #2: “Earlier when I
tried to go do the video, I felt a sudden need for sleep, I had to force myself up to pray dhur and then
went to sleep immediately after. There will be a spiritual struggle to get through with this akhi, I hope
you understand if I take a little bit too long to get the video.” CHS Persona #2 replied: “Ok brother
send when you can, today or tomorrow will be fine. Fighting here is starting to pick up so I want to
make sure we get you in contact with the brothers soon that is my only concern. May Allah guide and
facilitate you akhy.” Later that day, Almadaoji forwarded the bayyah video referenced on August
22, 2018, to CHS Persona #2. In the video, Almadaoji is wearing a head scarf and states:

Praise be to God and peace and prayers be upon His messenger. I pledge

allegiance to Sheikh Abu Bakr al-Baghdadi, the Caliph of the faithful, to obey his

command in all situations, in difficulty and in prosperity, and not to dispute orders

until I see a common disbelief of which I have a proof from God. God is the

witness to what I am saying.

31. On or about August 27, 2018, CHS Persona #2 provided Almadaoji with a list of
questions purportedly from a hijrah application. One of the questions asked: “what is your
skillset that could contribute to our cause/operations (training, experience, expertise, etc)?”
Almadaoji responded, “Not alot if skills besides translating from arabic to English and vice
versa. As well as intelligence.” Another question asked: “What role are you willing to play in
the USA?” Almadaoji responded, “I believe that’s a role that’s already discussed in the plan as
well as my time talking to you. In shaa Allah you can explain that to them.”

IV. Almadaoji provided guidance and advice on how other individuals could avoid
detection by, and suspicion from, law-enforcement officers when traveling for the
purpose of joining ISIS.

32. On or about August 31, 2018, CHS Persona #2 informed Almadaoji that it would

be helpful if he could provide advice based on Almadaoji’s previous hijrah to Egypt and Jordan.

Almadaoji offered to provide guidance so that other people could avoid his mistakes—“as well as

10
Case: 3:18-mj-00752-SLO Doc #: 1 Filed: 11/16/18 Page: 12 of 38 PAGEID #: 12

to avoid them in shaa Allah” —and stated “In shaa Allah I’ll make a list of do’s and don’ts.”
Among other advice, Almadaoji’s list included the following guidance:

e Ok first thing is you need to dress like a western guy who’s about to enter a
bar to pick up a few ladies. Something like jogging pants and van shoes as
well as a long sleeve sweatshirt is great

° Unless you have a valid citizenship for the country you’re about to travel
to, then buy a 2 way ticket and make sure you print your return ticket as
well incase they ask for it in the airport

e Of course delete anything suspicious in your phone but don't restart it as
not to cause a suspicious alarm incase they ask to search your devices

e Don't bring anything suspicious either, such as a military bag, jacket, t-
shirts, pants, etc

e And show them the case but I don’t think that’s something to worry about,
if they ask who financed the trip, tell them you did

e When I was heading to al arish in northern sinai and our taxi was stopped
by the military who blocked off the bridge cause it was close, no one in or
out. There is a nice resort in al erish called swiss en al arish. That was my
cover story. I told them it was next to the ocean and I’m here for vacation

e When going back, you may get a small paper to fill out about why your
visiting the country, your name, the place your staying out, vice versa for
citizens returning. Don’t freak out. Remember Allah, put your trust in Him
Subhanahu wa Ta’ala stick to your cover. Be nice to the officer
questioning you, have a smile, keep a direct eye contact, and of course be
cooperative

33. CHS Persona #2 asked how Almadaoji determined if the border was good to
cross and whether there were differences in Egypt and Jordan. Almadaoji responded:
e | didn’t determine that, I put my trust in Allah SWT and headed there. In
regards to differences. Egypt was tightly controlled. When I was in jordan,

I couldn’t find a way in, so I started a small conversation with a taxi driver
after we drove around for a bit and i bought him a nice sandwich to build

11
Case: 3:18-mj-00752-SLO Doc #: 1 Filed: 11/16/18 Page: 13 of 38 PAGEID #: 13

up trust. I told him i had family in dar’a'? and there was a way in. Subhan
Allah he put me in touch with a guy who snuggles people into Europe

I spoke to him and we met, he said there wasn’t a way into syria from
jordan but he could fly me out to turkey and from there meet the turkish
mafia and that they would smuggle me anywhere in syria that I want

V. Almadaoji translated ISIS propaganda.

34. On or about September 14, 2018, CHS Persona #2 asked Almadaoji if he
previously offered to translate information from Arabic to English and, if so, whether Almadaoji
still was willing to do so. Almadaoji responded, “Yea, but I can’t do hard Arabie vocabulary.”
Almadaoji then asked, “They want it for small books, or magazines and amaq!* related?” CHS
Persona #2 replied that he was unsure, but he was talking to a brother in France who needed
things translated to English.

35. On or about September 14, 2018, the CHS used another French-based persona
(“CHS Persona #3”) and contacted Almadaoji. CHS Persona #3 informed Almadaoji that he
was given Almadaoji’s contact information because Almadaoji offered to translate materials.
Almadaoji replied, “Yes akhi” and “How an I help.” CHS Persona #3 informed Almadaoji that
his/her Arabic was not very good and asked, “These are important dawla document you are ok to

translate them?” Almadaoji replied, “In shaa Allah it shouldn’t be a problem.” CHS Persona #3

provided a document written in Arabic and said, “Try this one first it is important for our

 

12 Based on my training and experience, and the nature, context, and timing of the communication, when
Almadaoji refers to “dar’a,” I believe he is referring to a city in Syria close to the border with Jordan.

'3 Based on my training and experience, and information from other agents, I know that Amaq is the
official propaganda-based news agency controlled by ISIS.

12
Case: 3:18-mj-00752-SLO Doc #: 1 Filed: 11/16/18 Page: 14 of 38 PAGEID #: 14

brothers in cyber caliphate.”'* Almadaoji responded, “In shaa Allah II get on later tonight.”
CHS Persona #3 thanked Almadaoji, who replied, “Don't thank me akhi, it’s my duty.”

36. On or about September 16, 2018, Almadaoji provided CHS Persona #3 with a
digital file entitled “In The Name of Allah.docx.” The file contained a document that accurately
translated the ISIS propaganda. '

VI. Almadaoji decided to travel overseas and join ISIS Wilayat Khorasan, where he
would receive military training.

A. Before traveling overseas to join ISIS Wilayat Khorasan, Almadaoji
discussed his plan to start a conflict in the United States.

37. On or about September 6, 2018, CHS Persona #2 informed Almadaoji that a
U.S.-based individual would be contacting Almadaoji. Then, an FBI Undercover Employee
(“UCE”) contacted Almadaoji. Almadaoji told the UCE about his plan to cause a conflict in
the United States:

Almadaoji: Let’s start of a plan with the 2 of us

UCE: K

Almadaoji: Number of assassination. Snipers, sticky ied’s, suicide look a like

Almadaoji: Before we do that. We pull something off like filling militia leaders

computers and phones with child sexual abuse then tip the fbi. When the militias

see their leaders are being arrested left and right, they'll panic.

UCE: No doubt [text in Arabic]

Almadaoji: Then we start off assassinations.

 

14 This is a document that ISIS previously disseminated online.

1S CHS Persona #3 provided Almadaoji with another document for translation from Arabic to English.
Almadagji accepted the materials for translation, but he did not complete the translation before
attempting to travel overseas for the purpose of joining ISIS Wilayat Khorasan.

13
Case: 3:18-mj-00752-SLO Doc #: 1 Filed: 11/16/18 Page: 15 of 38 PAGEID #: 15

Almadaoji: Soon militias will have standoffs with the feds which will turn bloody
UCE: Assassinate who?

Almadaoji: Militia leaders

UCE: Gotcha

Almadaoji: We'll also fire at feds so it looks like a 2 way thing and the militias
are taking revange

UCE: Now I see how this is coming together

Almadaoji: After it turns bloody, imagine a car bomb going off at a federal
building killing dozens of feds

38. Almadagji then proposed robbing the “box of money” from the “large shia
temple in Dearborn,” or “wait for the truck drive to come to an atm with a bag of cash, ambush
him and take it,” as potential ways they could fund the operation.

39, On or about September 8, 2018, the UCE asked Almadaoji, “Is Dawla gonna take
credit for this? Like on Amaq?” Almadaoji responded, “No we agreed to credit whatsoever.
Even after things hit the fan and all out war breaks here in shaa Allah, we won’t risk taking
credits to starting the war as not to ally them against us once again... No credit whatsoever*.”

40. On or about September 8, 2018, Almadaoji told CHS Persona #2 that he talked to
the “brother” in the United States. Almadaoji informed CHS Persona #2 that they needed
money to carry out the plan. Almadaoji stated, “we need a guide on how to make a vbied. If you
brothers could make it, send it to us through email. I’m gonna need to download it.”'®

Almadaoji also requested “a computer expert who’s an expert in hacking. That’s also vital.”

Almadaoji said, “Tell the brothers to rest assure it’s all coming together bi’ithn Allah.”

 

'6 Based on my training and experience, and information from other agents, I know that “vbied” refers to
“vehicle-borne improvised-explosive devices.”

14
Case: 3:18-mj-00752-SLO Doc #: 1 Filed: 11/16/18 Page: 16 of 38 PAGEID #: 16

Al. | Onor about September 11, 2018, the UCE asked Almadaoji what sheiks he
followed; Almadaoji replied, “Imam anwar al awlaki.”!’ On or about September 12, 2018,
Almadaoji talked with the UCE about robbing an ATM, or ambushing an armored truck: “That
truck guy must have multiple bags of cash to fill multiple atms. We’ll ambush him, make open
the back door get in the atm back room. Grab all the cash in there and all the bags in the truck.”

B. Almadaoji decided to travel to Kazakhstan, where he could be smuggled to
ISIS Wilayat Khorasan—one of the terrorist organizations he sought to join.

42. On or about September 13, 2018, Almadaoji told the UCE that the UCE could
make hijrah because “the brothers can put you in contact with smugglers.” Almadaoji clarified,
“I’m talking about the ones in Iraq, they can get you in contact, the brothers from Khurasan keep
insisting on making hijra there in the last few videos they released.”

43, Almadaoji and the UCE then talked about training with ISIS:

UCE: Do u think we can flee n make hijra after we do our work here?

UCE: We'll have $$$ for plane tickets right?

Almadaoji: I’m not sure how it’s gonna play out, but we need training on
weapons and on how to handle ourselves in different types of situations

Almadaoji: /’m think we get the proper training first than come back

OK OK

Almadaoji: We get smuggled in and then smuggled out of Khurasan no problem

 

17 Anwar al-Awlaki was an Islamic lecturer and a leader of Al-Qaeda in the Arabian Peninsula (““AQAP”),
a Yemen-based designated foreign terrorist organization that claimed responsibility for terrorist acts
against targets in the United States, Saudi Arabia, Korea, and Yemen since its inception in January 2009.
Pursuant to a Presidential Executive Order, Al-Awlaki was designated by the United States as a
“Specially Designated Global Terrorist” on July 12, 2010. Al-Awlaki was killed in Yemen in September

2011.

15
Case: 3:18-mj-00752-SLO Doc #: 1 Filed: 11/16/18 Page: 17 of 38 PAGEID #: 17

UCE: Really? No Problem?
Almadaoji: No one will suspect a thing unless we leave a trace

Almadaoji: /t’s same as working here, we will have a problem if we leave a trace
so we don’t plan to. We shouldn’t plan to leave a trace in Khurasan either

Almadaoji: Come on akhi it’s not rocket science

UCE: Do u have any idea of what it’s like in Khurasan?
Almadaoji: No but why does that matter

UCE: Just trying to think it thru

UCE: Like r there even buses and trains to get around

UCE: Or what's the closet airport

Almadaoji: We pay smugglers. We can go through Kazakhstan
UCE: How do we find a trustworthy smuggler

Almadaoji: The brothers have that covered

UCE: What brothers? We’re not talking to the same brothers

Almadaoji: No but the one I’m talking to has contacts with smugglers in
Kazakhstan

UCE: Ok

Almadaoji: /’// propose the idea

44. On or about September 14, 2018, Almadaoji confirmed his plan with CHS
Persona #2: “Forgive me for asking you too much, but as you know we lack training so we’re
thinking of heading to Khurasan for that once we have enough funds. Once that’s taken care of,
we'll return to the US.”

45. On or about September 17, 2018, Almadaoji suggested robbing a jewelry store to

obtain the necessary funding for overseas travel and asked the UCE to find buyers. On or about

16
Case: 3:18-mj-00752-SLO Doc #: 1 Filed: 11/16/18 Page: 18 of 38 PAGEID #: 18

September 18, 2018, the UCE and Almadaoji met at a local parking lot, and the UCE drove
Almadaoji to a park in Beavercreek, Ohio. At that meeting, Almadaoji and the UCE discussed
funding. Almadaoji stated, “You know, we gotta find a way to do it ourselves. And I think that
the option I presented to you yesterday [the jewelry heist], I think that’s the best option we have”
and “[t]hen we go, we go to Kazakhstan.”"*

46.  Almadaoji explained that Astana was the capital of Kazakhstan, and it has a
tourism-based economy. The UCE asked Almadaoji if he researched it; Almadaoji replied, “Oh
yeah, | research it. The only problems we are going to face. The visa only lasts for a month.
We're going to be out of the country for more than that. So, unless, you know, we find a way
around it or say.” The UCE then summarized the plan set by Almadaoji:

UCE: Alright we fly from the US to Kazakhstan.

Almadaoji: Right.

UCE: Get the one month visa. And then from there.

Almadaoji: To Khorasan.

UCE: Khorasan. Wilayat al-Khorasan.

Almadaoji: Right.

47.  Almadaoji and the UCE discussed being smuggled into Afghanistan. Almadaoji
explained they would have to cross two countries, move through mountainous terrain, and travel

on foot, stating, “Inshallah we have to go through the hardship, you know what I’m saying” and

“Keep your eyes on the horizon, Khorasan.”

 

'8 Many of the summaries of, and quotes from, the conversations between Almadaoji and the UCE/CHSs
refer to preliminary transcriptions provided by the FBI.

17
Case: 3:18-mj-00752-SLO Doc #: 1 Filed: 11/16/18 Page: 19 of 38 PAGEID #: 19

48. While Almadaoji planned with the UCE, Almadaoji separately continued
communicating with CHS Persona #2. On or about September 26, 2018, Almadaoji told CHS
Persona #2: “By the way I’m the one leading everything here between me and the brother. I once
again remind you, I know more about what’s going with this whole thing than he does.”
Almadaoji further stated, “Too many things and plans are being thrown around right now, I need
to manage this and figure out what best works out for us.”

49. On or about September 26, 2018, Almadaoji again discussed starting a conflict in
the United States. To that end, Almadaoji asked CHS Persona #2 for support: “I would also like
to have 2 more guys to run point on executing these operations, and give us the ability to operate
on more than one front. Now I know you don’t know any, but if you could speak to the ameers
on your end and see if they could talk to other ameers and pull a few strings, that would be great.
5 operators all together. | computer expert providing information for the operation and
communication during the operation, and 4 of us running point in carrying out the special
operations. I will personally deal with the funds myself and come up with plans to fund us, so
you don’t have to worry about that.”

50. CHS Persona #2 explained to Almadaoji that ISIS could not provide additional
resources. Almadaoji then decided to focus his efforts on traveling overseas and training with
ISIS Wilayat Khorasan.

Si. On or about September 27, 2018, Almadaoji told CHS Persona #2, “Seems like
khurasan is easiest way if you have contacts in kazakhstan as we spoke about before . . . . If the
plan doesn’t interest them, we can look at different ones that | already have in place and with
enough resources, we can launch multiple ones with different teams that won’t know each other

or know the other plans are in place.” Almadaoji outlined two plans that could contribute to the

18
Case: 3:18-mj-00752-SLO Doc #: 1 Filed: 11/16/18 Page: 20 of 38 PAGEID #: 20

“economic collapse” of the United States, which included the kidnapping of wealthy individuals
and the targeting of the power grid in the United States. CHS Persona #2 suggested those plans
would require tremendous resources and instead offered to help Almadaoji if he wished to travel
to Sham or Khorasan. Almadaoji responded, “I still think khurasan is the place for a temporarily
stay but sham for a permanent stay. This all depends if resources can be provided or not. My
ideas are to boost things up but eventually the US will collapse no matter what.”

52. On or about September 28, 2018, CHS Persona #2 asked what kind of training
Almadaoji would like to receive when in Khorasan. Almadaoji responded, “All type of training
from weapons experts training, planning, executing, hit and run, capturing high value targets,
ways to break into homes and avoid security guards. That type of training. Shouldn’t take more
than 3 months.” Almadaoji and CHS Persona #2 then discussed travel options, including Iraq
and Sham, but Almadaoji stated, “In shaa Allah. We’ll stick to khurasan for now.” Almadaoji
advised, “Once the money is in our hands, we should be there within a week in shaa Allah.”

53. On or about September 28, 2018, when communicating with CHS Persona #2,
Almadaoji also communicated with the UCE, who asked Almadaoji if he was telling his family
about their trip. Almadaoji responded, “No never.” The UCE then said, “We just leave and
nobody knows.” Almadaoji replied “In shaa Allah” and said “Just a vacation to kazakhstan.”

54. On or about September 29, 2018, the UCE told Almadaoji they could obtain
funds through a credit-card scheme. Almadaoji told the UCE they would need $1700 each for
flights, plus $800 for smuggling, and $200 for food, taxis, and lodging. The UCE asked
Almadaoji about the smugglers. Almadaoji replied, “The brother will put me in contact with
them and I assume that’s once we get there,” and he confirmed, “So yea I’ll be the one dealing

with the issue of smugglers in shaa Allah.”

19
Case: 3:18-mj-00752-SLO Doc #: 1 Filed: 11/16/18 Page: 21 of 38 PAGEID #: 21

5). On or about September 30, 2018, the UCE asked Almadaoji if he thought they
could request training to make IEDs when in Khorasan. Almadaoji replied, “As I said akhi
we’re going to kazakhstan as tourists.”

56. On or about October 1, 2018, the UCE told Almadaoji that he received the first
two credit cards in the mail and would try to withdraw cash. Almadaoji advised the UCE to
“park your car far and walk the rest” and “Gloves too no need for a hoodie as long as you have
the hat. Don’t wanna look too suspicious” and “Keep your head down and put the glasses on
when you get close to the atm.” Later that evening, the UCE told Almadaoji that he obtained
$500 for each of them, to which Almadaoji replied, “Alhamdulillah.”

ST. On or about October 1, 2018, Almadaoji asked CHS Persona #2, “Where do we
land exactly in kazakhstan? I’m thinking Astana but it’s far from the southern part of the country
and I don’t want to take trains. Also what about the other country/ies, do we need visa or are
getting smuggled through them too?”

58. On or about October 2, 2018, the UCE told Almadaoji that he had withdrawn
another $500 per credit card. Almadaoji also told the UCE, “Just finish the 1,000 for each card
tonight in shaa Allah and bring me the whole 2,000 on Thursday if you can in shaa Allah.”
Almadaoji mentioned that they may go to a city other than Astana, possibly Almaty.'’ When
the UCE asked if there were smugglers in Almaty, Almadaoji admonished the UCE by saying,
“What smugglers? We’re there for vacation.”

59. On or about October 3, 2018, Almadaoji inquired whether the UCE had obtained

more cash. The UCE confirmed that he obtained an additional $500 per card. Almadaoji

 

1° Almaty is Kazakhstan’s most populated city.

20
Case: 3:18-mj-00752-SLO Doc #: 1 Filed: 11/16/18 Page: 22 of 38 PAGEID #: 22

instructed the UCE to rent a car and “tell them your dropping it off at the Columbus airport.”
The UCE said there may be security cameras and they should not be seen together on the day of
the departure. Almadaoji responded, “It won't matter in shaa Allah we’ll be leaving and not
coming back.” The UCE advised that there would be enough cash for Almadaoji to use a bus,
or taxi, to travel to the airport in Columbus. Almadaoji responded, “Look akhi, I need to buy a
few things before going to the airport. This what we’ll do. You rent a car pretty early. Pick me
up. We’ll go buy my things. Then once we're near the airport. You call me a [ride-share car] and
we’ll meet on the plane in shaa Allah.”

60. On or about October 4, 2018, the UCE told Almadaoji that he had $2000 and did
not know when he would be able to meet Almadaoji in person other than that day, or the day of
travel. Almadaoji said it was better to wait until they each had $4000 before booking the
tickets. The UCE asked if they were still leaving on October 16, 2018, and Almadaoji
responded, “Around that date yea.” Almadaoji later told the UCE not to worry about driving
together to the airport: “Plus bro your thinking too much about it. It doesn’t matter if you drop
me off at the airport . . . If anybody has anything about us we’ ll be stopped or in the airport so we
put our trust in Allah Subhanahu wa Ta’ala.”

61. Later that day, the UCE picked up Almadaoji and drove to a nearby park. During
the meeting, the UCE provided Almadaoji with a cup containing $2000 cash. The UCE and
Almadaoji discussed what airports they might depart, the price of plane tickets, and purchasing
plane tickets with cash versus a debit card. Almadaoji talked about Astana, Kazakhstan, and the
cost for a train to southern Kazakhstan. The UCE asked if the smugglers were with ISIS Wilayat

Khorasan because he did not want to get ripped off by criminals and wanted to ensure they were

21
Case: 3:18-mj-00752-SLO Doc #: 1 Filed: 11/16/18 Page: 23 of 38 PAGEID #: 23

trusted by ISIS Wilayat Khorasan. Almadaoji replied he was asking a brother for details
relating to the smugglers.

62. Later, the UCE asked about the arrival in Khorasan and whether they would go
straight to training. Almadaoji stated he understood when they arrived, they would be asked
about the kind of special skills each of them possessed. Almadaoji mentioned having the skill to
translate Arabic to English and English to Arabic.

63. Almadaoji told the UCE that they would travel looking “like straight up
Americans.” Once on the flight from Germany to Kazakhstan, they would be “buddies” traveling
together. Almadaoji confirmed that the al-mahajiroun’’ would be happy when Almadaoji and
the UCE arrived and advised it would be fine to pack a shemagh. When leaving the park,
Almadaoji confirmed he had the cup containing the cash. Almadaoji indicated he was going to
take $300 with him, deposit the remaining cash, and use a debit card to purchase his plane ticket.

64. On or about October 4, 2018, Almadaoji informed CHS Persona #2 that they had
$4000 and were waiting for an additional $4000. Almadaoji stated, “I need to know what city to
land in.” CHS Persona #2 provided Peshawar and Astana as options, and CHS Persona #2
requested that Almadaoji choose the destination city, send the travel itinerary, and once
Almadaoji landed, provide a photo so that CHS Persona #2 could arrange for the driver to pick

up Almadaoji at the airport. Almadaoji responded, “Astana” and “I’m not gonna send you

 

20 Based on my training and experience, and information from other agents, I understand the term “al-
mahajiroun” translates to “emigrant(s),” and it is used when referencing individuals who make hijrah. |
further understand the term is used synonymously for foreign fighters who completed hijrah to join the
Islamic State.

22
Case: 3:18-mj-00752-SLO Doc #: 1 Filed: 11/16/18 Page: 24 of 38 PAGEID #: 24

anything besides that for security purposes. I already have my tazkiya.*! If anyone has a
problem with that, they can deal with it. Gave bay’a and got tazkiya for that, if they are afraid of
me being a spy, I’m afraid your fbi and need my itinerary for prison purpose. I’m not gonna
argue about that so deal with from your side. If you disagree, I'll let the brother know and he’ll
make his own choice.” CHS Persona #2 explained the request was for Almadaoji’s safety and
that he needed to know when Almadaoji arrived in Astana to arrange for the smuggler.
Almadaoji replied he would take a picture when in Astana, stating “I can take care of myself so
you don’t need to worry.” Almadaoji then advised that he met the UCE and got $2000.
Almadaoji later sent a picture of what appeared to be a US passport and a large amount of cash.

65. On or about October 5, 2018, Almadaoji informed the UCE that he was asked if
they wanted to arrive in Peshawar, or Astana. Almadaoji stated, “Peshawar is in Pakistan so we
need a visa from the embassy here. So I told him Astana.” Almadaoji further explained to the
UCE that the smuggler would pick them up at the airport, and Almadaoji would have the code
word to ensure they were traveling with the right smuggler.

66. On or about October 6, 2018, the UCE told Almadaoji that he had an additional
$1000 and asked if $8000 would be enough for their travel. Almadaoji replied, “Yea bro 8k will
do it.” Almadaoji told the UCE, “If all goes well, we'll departure 10 days from now in shaa
Allah.” Almadaoji stated if anything got in the way they could push the date back because

October 16 was not “forced upon us.”

 

21 Based on my training and experience, and the nature, context, and timing of the communication, when
Almadaoji refers to “Tazkiah,” I believe he means the Islamic term alluding to “tazkiyah al-nafs”

meaning “purification of the self.”

Zo
Case: 3:18-mj-00752-SLO Doc #: 1 Filed: 11/16/18 Page: 25 of 38 PAGEID #: 25

67. On or about October 8, 2018, Almadaoji told the UCE that “the brother is getting
things ready” and “the tour guide is gonna take us straight to the brothers and the brothers will
know we’re coming.” The UCE confirmed he obtained the rest of the money. Almadaoji
replied, “Alhamdulillah I'll try to go to the bank and reopen my account.” He informed the UCE,
“AThamdulillah it’s all going well. Once I put money in the bank, we’re booking in shaa Allah.”
Almadaoji stated that he had concerns about depositing cash into his bank account because the
serial numbers on the currency could be traced, and indicated he could convert the cash into
money orders to be deposited. On October 9, 2018, Almadaoji confirmed that he was “sticking
with money order{[s].”

68. Earlier in October 2018, Almadaoji instructed the UCE to download a different
messaging application for their travels; the UCE did so. Almadaoji instructed the UCE to “reply
yes to my [messaging application] message and add a few things to make it look normal.”

69, On or about October 10, 2018, Almadaoji informed the UCE that his “Bank
account is good Alhamdulliah” and advised, “You gotta start looking for a car rental now bro.”
The UCE replied he just needed to know the date. Almadaoji responded, “OK it depends on
what day my credit card comes [in]” and, “If it does Saturday we’ll book for the 16", if Monday
we'll book for the 17".” Almadaoji further explained he would make more trips to the bank to
deposit the money. The UCE advised that he was unable to obtain further funds from the credit-
card scam. Almadaoji replied, “Alright bro they’re maxed out. Just forget about it. We have
enough Alhamdulliah.”

70. Between October 10, 2018, and October 22, 2018, Almadaoji continued to wait
for delivery of his credit card from the bank. On or about October 19, 2018, Almadaoji told the

UCE that the credit card did not arrive and that he “Called and they [the bank] said it [the credit

24
Case: 3:18-mj-00752-SLO Doc #: 1 Filed: 11/16/18 Page: 26 of 38 PAGEID #: 26

card] should be here Monday the latest.” During that time, Almadaoji continued to research
airfare and flight schedules for travel from Columbus, Ohio, to Astana, Kazakhstan, and he
shared the results of his research with the UCE.

71. On or about Monday, October 22, 2018, Almadaoji told the UCE that the credit
card arrived in the mail.

VII. Almadaoji purchased tickets for travelling overseas

Ve On or about October 23, 2018, I obtained records showing that tickets have been
issued in the name of “Naser Almadaoji” for travel as a passenger on flights from, and to, the
following locations, and on the following dates: (1) from John Glenn Columbus International
Airport to Washington Dulles International Airport on October 24, 2018; (2) from Washington
Dulles International Airport to Frankfurt Airport on October 24, 2018; and (3) from Frankfurt
Airport to Astana International Airport on October 25, 2018. Records indicate that the tickets
were purchased using a credit card for a total cost of $1415.33.

Ts On or about October 24, 2018, at approximately 10:00 a.m., Almadaoji met with
the UCE at a local parking lot where the two had previously met. The UCE drove Almadaoji to
a local store, where Almadaoji purchased a bag and other items for his travel overseas.

74. The UCE then drove Almadaoji to John Glenn Columbus International Airport in
a rental car. The UCE dropped Almadaoji off at the curb located near the departure terminal
and returned the rental car, leaving Almadaoji by himself, Almadaoji proceeded to the airline
ticket counter, where he obtained his boarding pass. After Almadaoji obtained his boarding pass

and walked towards TSA security, law-enforcement officers arrested him.

25
Case: 3:18-mj-00752-SLO Doc #: 1 Filed: 11/16/18 Page: 27 of 38 PAGEID #: 27

Ta. The Device was seized, along with other items on Almadaoji’s person, incident
to the arrest of Almadaoji. An inventory showed the Device to be a Samsung Model SM-
G900A cellular telephone with IMEI 354691065114215.

76. The Device is currently in storage at the Evidence Control Room located at the
Dayton Resident Agency of the FBI in Centerville, Ohio. In my training and experience, | know
that the Device has been stored in a manner in which its contents are, to the extent material to
this investigation, in substantially the same state as they were when the Device first came into
the possession of the FBI.

The Based on the information above, I submit that there is probable cause to believe
records and other information will be stored on the Device that will constitute evidence of
violations of 18 U.S.C. § 2339B. As discussed above, this investigation involved Almadaoji
communicating with the UCE and CHS using an electronic messaging application. I know based
on my training and experience and participation in this investi gation that the electronic
messaging application can be and is frequently used on cellular telephones like the Device.
Further, I know based on my training and experience that individuals involved in terrorism
offenses often use mobile telephone devices to communicate with other about such offenses.

TECHNICAL TERMS

78. Based on my training and experience, I use the following technical terms to
convey the following meanings:

a. Wireless telephone: A wireless telephone (or mobile telephone, or cellular
telephone) is a handheld wireless device used for voice and data communication
through radio signals. These telephones send signals through networks of

transmitter/receivers, enabling communication with other wireless telephones or

26
Case: 3:18-mj-00752-SLO Doc #: 1 Filed: 11/16/18 Page: 28 of 38 PAGEID #: 28

traditional “land line” telephones. A wireless telephone usually contains a “call
log,” which records the telephone number, date, and time of calls made to and
from the phone. In addition to enabling voice communications, wireless
telephones offer a broad range of capabilities. These capabilities include: storing
names and phone numbers in electronic “address books;” sending, receiving, and
storing text messages and e-mail; taking, sending, receiving, and storing still
photographs and moving video; storing and playing back audio files; storing
dates, appointments, and other information on personal calendars; and accessing
and downloading information from the Internet. Wireless telephones may also
include global positioning system (“GPS”) technology for determining the
location of the device.

b. Digital camera: A digital camera is a camera that records pictures as digital
picture files, rather than by using photographic film. Digital cameras use a
variety of fixed and removable storage media to store their recorded images.
Images can usually be retrieved by connecting the camera to a computer or by
connecting the removable storage medium to a separate reader. Removable
storage media include various types of flash memory cards or miniature hard
drives. Most digital cameras also include a screen for viewing the stored images.
This storage media can contain any digital data, including data unrelated to
photographs or videos.

c. Portable media player: A portable media player (or “MP3 Player” or iPod) is a
handheld digital storage device designed primarily to store and play audio, video,

or photographic files. However, a portable media player can also store other

ZL
Case: 3:18-mj-00752-SLO Doc #: 1 Filed: 11/16/18 Page: 29 of 38 PAGEID #: 29

digital data. Some portable media players can use removable storage media.
Removable storage media include various types of flash memory cards or
miniature hard drives. This removable storage media can also store any digital
data. Depending on the model, a portable media player may have the ability to
store very large amounts of electronic data and may offer additional features such
as a calendar, contact list, clock, or games.

d. GPS: A GPS navigation device uses the Global Positioning System to display its
current location. It often contains records the locations where it has been. Some
GPS navigation devices can give a user driving or walking directions to another
location. These devices can contain records of the addresses or locations involved
in such navigation. The Global Positioning System (generally abbreviated
“GPS”) consists of 24 NAVSTAR satellites orbiting the Earth. Each satellite
contains an extremely accurate clock. Each satellite repeatedly transmits by radio
a mathematical representation of the current time, combined with a special
sequence of numbers. These signals are sent by radio, using specifications that
are publicly available. A GPS antenna on Earth can receive those signals. When
a GPS antenna receives signals from at least four satellites, a computer connected
to that antenna can mathematically calculate the antenna’s latitude, longitude, and
sometimes altitude with a high level of precision.

e. PDA: A personal digital assistant, or PDA, is a handheld electronic device used
for storing data (such as names, addresses, appointments or notes) and utilizing
computer programs. Some PDAs also function as wireless communication

devices and are used to access the Internet and send and receive e-mail. PDAs

28
Case: 3:18-mj-00752-SLO Doc #: 1 Filed: 11/16/18 Page: 30 of 38 PAGEID #: 30

usually include a memory card or other removable storage media for storing data
and a keyboard and/or touch screen for entering data. Removable storage media
include various types of flash memory cards or miniature hard drives. This
removable storage media can store any digital data. Most PDAs run computer
software, giving them many of the same capabilities as personal computers. For
example, PDA users can work with word-processing documents, spreadsheets,
and presentations. PDAs may also include global positioning system (“GPS”)
technology for determining the location of the device.

f. IP Address: An Internet Protocol address (or simply “IP address’’) is a unique
numeric address used by computers on the Internet. An IP address is a series of
four numbers, each in the range 0-255, separated by periods (e.g., 121.56.97.178).
Every computer attached to the Internet computer must be assigned an IP address
so that Internet traffic sent from and directed to that computer may be directed
properly from its source to its destination. Most Internet service providers control
a range of IP addresses. Some computers have static—that is, long-term—IP
addresses, while other computers have dynamic—that is, frequently changed—IP
addresses.

g. Internet: The Internet is a global network of computers and other electronic
devices that communicate with each other. Due to the structure of the Internet,
connections between devices on the Internet often cross state and international
borders, even when the devices communicating with each other are in the same

state.

Ze
Case: 3:18-mj-00752-SLO Doc #: 1 Filed: 11/16/18 Page: 31 of 38 PAGEID #: 31

79. Based on my training, experience, and research, and from consulting the
manufacturer’s advertisements and product technical specifications available online at
https://www.samsung.com/us/mobile/cell-phones/SM-G900AZKAATT-specs, I know that the
Device has capabilities that allow it to serve as a wireless telephone, digital camera, portable
media player, GPS navigation device, PDA, and allow the download and use of messaging
applications. In my training and experience, examining data stored on devices of this type can

uncover, among other things, evidence that reveals or suggests who possessed or used the device.

ELECTRONIC STORAGE AND FORENSIC ANALYSIS

80. Based on my knowledge, training, and experience, I know that electronic devices
can store information for long periods of time. Similarly, things that have been viewed via the
Internet are typically stored for some period of time on the device. This information can
sometimes be recovered with forensics tools.

81. Forensic evidence. As further described in Attachment B, this application seeks
permission to locate not only electronically stored information that might serve as direct
evidence of the crimes described on the warrant, but also forensic evidence that establishes how
the Device was used, the purpose of its use, who used it, and when. There is probable cause to
believe that this forensic electronic evidence might be on the Device because:

a. Data on the storage medium can provide evidence of a file that was once on the
storage medium but has since been deleted or edited, or of a deleted portion of a
file (such as a paragraph that has been deleted from a word processing file).

b. Forensic evidence on a device can also indicate who has used or controlled the
device. This “user attribution” evidence is analogous to the search for “indicia of

occupancy” while executing a search warrant at a residence.
30
Case: 3:18-mj-00752-SLO Doc #: 1 Filed: 11/16/18 Page: 32 of 38 PAGEID #: 32

c. A person with appropriate familiarity with how an electronic device works may,
after examining this forensic evidence in its proper context, be able to draw
conclusions about how electronic devices were used, the purpose of their use, who
used them, and when.

d. The process of identifying the exact electronically stored information on a storage
medium that are necessary to draw an accurate conclusion is a dynamic process.
Electronic evidence is not always data that can be merely reviewed by a review
team and passed along to investigators. Whether data stored on a computer Is
evidence may depend on other information stored on the computer and the
application of knowledge about how a computer behaves. Therefore, contextual
information necessary to understand other evidence also falls within the scope of
the warrant.

e. Further, in finding evidence of how a device was used, the purpose of its use, who
used it, and when, sometimes it is necessary to establish that a particular thing is
not present on a storage medium.

f. [know that when an individual uses an electronic device to communicate with
individuals believed to be members of a foreign terrorist organizations, the
individual’s electronic device will generally serve both as an instrumentality for
committing the crime, and also as a storage medium for evidence of the crime.
The electronic device is an instrumentality of the crime because it is used as a
means of committing the criminal offense. The electronic device is also likely to
be a storage medium for evidence of crime. From my training and experience, I

believe that an electronic device used to commit a crime of this type may contain:

31
Case: 3:18-mj-00752-SLO Doc #: 1 Filed: 11/16/18 Page: 33 of 38 PAGEID #: 33

data that is evidence of how the electronic device was used; data that was sent or
received; and other records that indicate the nature of the offense.

82. | Nature of examination. Based on the foregoing, and consistent with Rule
41(e)(2)(B), the warrant I am applying for would permit the examination of the device consistent
with the warrant. The examination may require authorities to employ techniques, including but
not limited to computer-assisted scans of the entire medium, that might expose many parts of the
device to human inspection in order to determine whether it is evidence described by the warrant.

83. | Manner of execution. Because this warrant seeks only permission to examine a
device already in law enforcement’s possession, the execution of this warrant does not involve
the physical intrusion onto a premises. Consequently, I submit there is reasonable cause for the
Court to authorize execution of the warrant at any time in the day or night.

CONCLUSION

84. I submit that this affidavit supports probable cause for a search warrant
authorizing the examination of the Device described in Attachment A to seek the items described
in Attachment B.

Respectfully submitted,

—

Patrick Gragan__—~

Special Agent
Federal Bureau of Investigation

Subscribed and sworn-to.before me on November Ub 18.

 
 
  

Hon. Sharon L. Ovington J
United States Magistrate Judg'

32
Case: 3:18-mj-00752-SLO Doc #: 1 Filed: 11/16/18 Page: 34 of 38 PAGEID #: 34

ATTACHMENT A

The property to be searched is a Samsung Model SM-G900A cellular telephone with
International Mobile Equipment Identity (IMEI) 354691065114215, hereinafter the “Device.”
The Device is currently located at the FBI’s Dayton Resident Agency in Centerville, Ohio.

This warrant authorizes the forensic examination of the Device for the purpose of

identifying the electronically stored information described in Attachment B.
Case: 3:18-mj-00752-SLO Doc #: 1 Filed: 11/16/18 Page: 35 of 38 PAGEID #: 35

ATTACHMENT B

1 All records on the Device described in Attachment A that relate to violations of
18 U.S.C. § 2339B, including but not limited to:

a. Email, text and other messages, photos, videos, contacts and contact lists,
addresses and address books, voicemail messages, dialed calls, incoming calls,
received calls, outgoing calls, location data, calendar, applications and application
data, settings;

b. Records and information relating to ISIS, ISIS Wilayat Khorasan, and other
foreign terrorist organizations;

c. Records and information relating to the provision or attempted provision of
material support to ISIS, ISIS Wilayat Khorasan, and other foreign terrorist
organizations;

d. Records and information relating to travel, including travel plans, itineraries,
reservations, bookings, tickets, and the means and sources of payment for travel;

e. Records and information relating to intentions, attempts, and plans to commit a
terrorist attack, or to fight or train with ISIS, ISIS Wilayat Khorasan, and other
foreign terrorist organizations, including, without limitation, funding, materials,
maps, disguises, aliases, weapons, or the other materials that may assist with such
training, attack, or attempted attack;

f. Records and information relating to communications with other individuals
relating to ISIS, ISIS Wilayat Khorasan, and other foreign terrorist organizations,
concerning terrorist training, activity, or potential terrorist attacks, in the United

States and other countries;
Case: 3:18-mj-00752-SLO Doc #: 1 Filed: 11/16/18 Page: 36 of 38 PAGEID #: 36

h.

Records and information relating to Almadaoji’s use of YouTube, Facebook,
messaging applications, and other forms of social media and internet
communication, including private messaging;

Records and information relating to videos or other content created, publicly
posted, or viewed by Almadaoji on the internet relating to ISIS, ISIS Wilayat
Khorasan, and other foreign terrorist organizations, or jihad;

Records and information relating to ISIS, ISIS Wilayat Khorasan, and other
foreign terrorist organizations, including notes, digital files of jihadist literature
and books, maps, and other material supporting violent jihad;

Communication between Almadaoji and other individuals, including potential
co-conspirators, accomplices, and associates; relating to ISIS, ISIS Wilayat
Khorasan or other foreign terrorist organizations or providing or attempting to
provide material support or resources for such organizations;

Identifying and contact information of co-conspirators and other individuals
engaged or otherwise involved in providing or attempting to provide material
support or resources to ISIS, ISIS Wilayat Khorasan or other foreign terrorist
organizations;

Evidence of who used, owned, or controlled the Device at the time things
described in the warrant were created, edited, deleted, such as logs, registry
entries, configuration files, saved usernames and passwords, documents, browsing
history, user profiles, email, email contacts, “chat,” instant messaging logs,

photographs, and correspondence;
Case: 3:18-mj-00752-SLO Doc #: 1 Filed: 11/16/18 Page: 37 of 38 PAGEID #: 37

m. Evidence of software that would allow others to control the Device, such as
viruses, Trojan horses, and other forms of malicious software, as well as evidence
of the presence or absence of security software designed to detect malicious
software;

n. Evidence of the lack of such malicious software;

o. Evidence indicating how and when the Device was accessed or used to determine
chronological context of access, use, and events relating to crime under
investigation and to the Device user;

p. Evidence indicating the Device user’s state of mind as it relates to the crime under
investigation

q. Evidence of attachment to the Device of other storage devices or similar
containers for electronic evidence:

r. Evidence of counter-forensic programs (and associated data) that are designed to
eliminate data from the Device;

s. Evidence of times the Device was used;

t. Passwords, encryption keys, and other access devices that may be necessary to
access the Device;

u. Documentation and manuals that may be necessary to access the Device or to
conduct a forensic examination:

vy. Records and information about Internet Protocol addresses used by the Device;

w. Records and information about the Device’s Internet activity, including firewall

logs, caches, browser history and cookies, “bookmarked” or “favorite” web pages,
Case: 3:18-mj-00752-SLO Doc #: 1 Filed: 11/16/18 Page: 38 of 38 PAGEID #: 38

search terms that the user entered into any Internet search engine, and records of
user-typed web addresses; and,
x. Contextual information necessary to understand the evidence described in this
attachment.
As used above, the terms “records” and “information” include all of the foregoing items
of evidence in whatever form and by whatever means they may have been created or stored,
including any form of computer or electronic storage (such as flash memory or other media that

can store data) and any photographic form.
